





ophtlogo2a04.jpg [ophtlogo2a04.jpg]
One Penn Plaza, Suite 19th Floor
New York, NY 10119
(212) 845-8200




April 24, 2017


Dr. David R. Guyer
c/o Ophthotech Corporation
One Penn Plaza
New York, NY 10119


Dear David:


Subject to your execution below, this letter hereby further amends the
employment letter, dated April 26, 2013, between you and Ophthotech Corporation
(the “Company”) and as amended by the letter dated February 26, 2015 between you
and the Company (as amended, the “Employment Letter”) by making the following
changes:


1.
Section 1 of the Employment Letter is hereby replaced in its entirety by the
following:

1.    Employment. Effective immediately, you will continue to be employed on a
full time basis as the Company’s Chief Executive Officer, reporting to the
Company’s Board of Directors (the “Board”), and you shall have the duties,
responsibilities and authority commensurate with your position in companies of
similar type and size; provided, however, that it is understood that among such
responsibilities shall be your assistance, as reasonably directed by the Board,
with the transition of such responsibilities to a new Chief Executive Officer
effective July 1, 2017. Effective July 1, 2017, you will be employed to serve on
a full time basis as the Executive Chairman of the Board. As the Company’s
Executive Chairman, you will report to the Board and you shall have the duties,
responsibilities and authority commensurate with your position in companies of
similar type and size. You will continue while employed as Executive Chairman to
be nominated to serve on the Board each time your term(s) as a director would
otherwise expire, provided that such nomination(s) shall be subject to the
Board’s exercise of its fiduciary duties. You agree to devote your full business
time, efforts, skill, knowledge, attention and energies to the advancement of
the Company’s business and interests and to the performance of your duties and
responsibilities as an employee of the Company. Notwithstanding the foregoing,
you shall be permitted to continue serving on the boards of directors of other
companies, provided in each case that such service (a) does not entail an
operating role, does not materially interfere with the performance of your
duties and responsibilities to the Company, and does not compete with the
Company and your role as provided in Section 16, and (b) shall, with respect to
public company boards, be limited if, as determined by the Board, such service
exceeds generally prevailing







ActiveUS 161701565

--------------------------------------------------------------------------------







“overboarding” limits for non-chief executive officer directors. For purposes
hereof, a business will be deemed to be competitive with the Company if it
engages in the research, development or commercialization of pharmaceutical or
diagnostic products for ocular diseases with the same primary mechanism of
action as any compound or drug that is at any such time of determination under
active research or development or being commercialized by the Company or any of
its subsidiaries (whether the Company or any such subsidiary currently has or in
the future acquires rights to such compound or drug). In addition, you shall be
permitted to provide consulting services to companies that are not competitive
with the Company, provided that such services do not materially interfere with
the performance of your duties and responsibilities as an employee of the
Company. You agree to furnish a summary of the time you spend providing service
as a consultant to the Board upon request. You further agree to abide by the
rules, regulations, instructions, personnel practices and policies of the
Company and any changes therein not inconsistent with this letter that may be
adopted from time to time by the Company. In the event that, due to future
business activities of the Company or of another entity to which you are
providing services, a competitive situation arises, you shall promptly, and in
any event within ten (10) business days of gaining knowledge thereof, discuss
the same with the Board and, if requested by the Board, resign from the other
competitive activities as soon as reasonably feasible and, in the interim,
recuse yourself from discussion of competitive matters.


2.
Section 2 of the Employment Letter is hereby replaced in its entirety by the
following:

2.    Base Salary. Through December 31, 2017, your base salary will be at the
rate of $24,038.46 per bi-weekly pay period (which if annualized equals
$625,000), less all applicable taxes and withholdings. Effective January 1,
2018, your base salary will be at the rate of $20,192.31 per bi-weekly pay
period (which if annualized equals $525,000), less all applicable taxes and
withholdings. Base salary will be paid in installments in accordance with the
Company’s regular payroll practices.



3.
Section 3 of the Employment Letter is hereby replaced in its entirety by the
following:

3.    Discretionary Bonus. Following the end of calendar year 2017 and subject
to the approval of the Board, you will be eligible for a performance bonus of up
to 65% of your annualized base salary, based on your personal performance and
the Company’s performance during the 2017 calendar year, as determined by the
Board in its sole discretion. Following the end of each calendar year beginning
with calendar year 2018 and subject to the approval of the Board, you will be
eligible for a performance bonus of up to 50% of your annualized base salary,
based on your personal performance and the Company’s performance during the
applicable calendar year, as determined by the Board in its sole discretion. In
any event, you must be an active employee of the Company on the date the bonus
is distributed in order to be eligible for and to earn any bonus award, as it
also serves as an incentive to remain employed by the Company, except as
otherwise provided herein.





2


ActiveUS 161701565

--------------------------------------------------------------------------------







4.
Section 6 of the Employment Letter is hereby replaced in its entirety by the
following:

6.    Severance. If your employment is terminated by the Company, or, if
applicable, its successor, without Cause or by you for any reason, then (subject
to your executing (and not revoking) a separation agreement as described below)
the Company, or its successor, will (i) pay you an amount equal to twelve (12)
months of your base salary (at the greater of (x) an annualized base salary rate
of $625,000 or (y) your then-current annualized base salary rate), less standard
employment-related withholdings and deductions, which amount shall be paid to
you in a lump sum on the Payment Date (as defined below), (ii) pay you a
pro-rated portion of the bonus to which you would otherwise be entitled pursuant
to Section 3 hereof for the year in which your employment terminates (at the
greater of a 65% target bonus rate or your then-current target bonus rate, and
without regard to whether the performance goals with respect to such target
bonus have been established or met), less standard employment-related
withholdings and deductions, which amount shall be paid to you on the Payment
Date, and (iii) provide for continued coverage, at the Company’s expense, under
the Company’s medical and dental benefit plans to the extent permitted under
such plans for a period of twelve (12) months immediately following the date of
the termination of your employment. The Company shall not be obligated to pay to
you the severance payments provided for herein unless you have timely executed
(and not revoked) a separation agreement in substantially the form attached
hereto. Such separation agreement must be executed and become binding and
enforceable within sixty (60) calendar days after the effective date of your
termination of employment (such 60th day, the “Payment Date”); provided,
however, that if the 60th day following the date of termination occurs in the
next calendar year following the date of termination, then the Payment Date
shall be no earlier than January 1 of such following calendar year and, if
applicable, shall be subject to Section 17. You shall also be entitled to (A)
prompt payment in accordance with the Company’s regular payroll practices of any
unpaid base salary and accrued unused vacation time in accordance with Company
policy through the date of your termination, (B) if earned and unpaid, payment
of any prior year bonus at such time as it would otherwise be paid to Company
employees, (C) vested benefits under Company benefit plans in accordance with
the terms of such plans, and (D) vesting and payment, as may be applicable, of
equity grants and/or retention bonuses in accordance with the terms of the plans
and/or other documents governing such grants and/or bonuses.

If your employment is terminated by the Company or, if applicable, its successor
without Cause or by you for Good Reason within twelve months following a Change
in Control Event (as defined in the Company’s 2013 Stock Incentive Plan), then
(subject to your executing (and not revoking) a separation agreement as
described in the immediately preceding paragraph) the Company or its successor
will, in addition to the severance payments set forth in the immediately
preceding paragraph, provide that any then unvested equity awards held by you
that vest solely based on the passage of time shall immediately vest in full and
become exercisable or free from forfeiture or repurchase, as applicable;
provided, however, that this equity award acceleration provision shall not



3


ActiveUS 161701565

--------------------------------------------------------------------------------







supersede or replace any other provision in an agreement covering an equity
award granted to you by the company that is at least as beneficial to you.


For purposes hereof, “Cause” shall mean that: (i) you failed to attempt in good
faith, refused or willfully neglected to perform and discharge your material
duties and responsibilities; (ii) you have been convicted of, or pled nolo
contendere to, a felony or other crime involving fraud or moral turpitude; (iii)
you breached your fiduciary duty or loyalty to the Company, or acted
fraudulently or with material dishonesty in discharging your duties to the
Company; (iv) you undertook an intentional act or omission of misconduct that
materially harmed or was reasonably likely to materially harm the business,
interests, or reputation of the Company; (v) you materially breached any
material provision hereof; or (vi) you materially breached any material
provision of any Company code of conduct or ethics policy. Notwithstanding the
foregoing, “Cause” shall not be deemed to have occurred unless: (A) the Company
provides you with written notice that it intends to terminate your employment
hereunder for one of the grounds set forth in subsections (i), (v) or (vi)
within sixty (60) days of such reason(s) occurring, (B) if such ground is
capable of being cured, you have failed to cure such ground within a period of
thirty (30) days from the date of such written notice, and (C) the Company
terminates your employment within six (6) months from the date that Cause first
occurs.

For purposes hereof, “Good Reason” shall mean, without your written consent: (i)
any change in your position, title or reporting relationship with the Company
that diminishes in any material respect your title, authority, duties or
responsibilities, including your removal as a member of the Board; (ii) any
material reduction in your base compensation; (iii) a material change in the
primary geographic location at which services are to be performed by you (unless
the new location is closer to your primary residence than the prior location);
or (iv) a material breach of any provision hereof by the Company or any
successor or assign. Notwithstanding the foregoing, “Good Reason” shall not be
deemed to have occurred unless: (A) you provide the Company with written notice
that you intend to terminate your employment hereunder for one of the grounds
set forth in subsections (i), (ii), (iii) or (iv) of the immediately preceding
sentence within sixty (60) days of such reason(s) occurring, (B) if such ground
is capable of being cured, the Company has failed to cure such ground within a
period of thirty (30) days from the date of such written notice, and (C) you
terminate your employment within six (6) months from the date that Good Reason
first occurs. For purposes of clarification, the above-listed conditions shall
apply separately to each occurrence of Good Reason and failure to adhere to such
conditions in the event of Good Reason shall not disqualify you from asserting
Good Reason for any subsequent occurrence of Good Reason.


5.
The form of separation agreement previously attached to the Employment Letter as
the “Separation Agreement and Release of Claims,” is hereby replaced in its
entirety with the form attached to this amendment as Exhibit A. The form of
release required in connection with the provision to you of any retention bonus
or grant shall be deemed modified to the extent necessary for you not to release
thereunder any rights you may



4


ActiveUS 161701565

--------------------------------------------------------------------------------







have to an annual bonus or equity grant that has vested or remains subject to
vesting due to your continued employment with the Company.


6.
Section 9 of the Employment Letter is hereby replaced in its entirety by the
following:



9.    Invention, Non-Disclosure, Non-Competition and Non-Solicitation Agreement.
Section 4(b) of the Invention, Non-Disclosure, Non-Competition and
Non-Solicitation Agreement dated April 26, 2013 that you previously executed for
the benefit of the Company is hereby amended as follows: (b) As used herein, a
business will be deemed “Competitive” with the Company if it engages in the
research, development or commercialization of pharmaceutical or diagnostic
products for ocular diseases with the same primary mechanism of action as any
compound or drug that is at any such time of determination under active research
or development or being commercialized by the Company or any of its subsidiaries
(whether the Company or any such subsidiary currently has or in the future
acquires rights to such compound or drug).


7.
Section 12 of the Employment Letter is hereby replaced in its entirety by the
following:

12.    At-Will Employment. This letter shall not be construed as an agreement,
either express or implied, to employ you for any stated term, and shall in no
way alter the Company’s policy of employment at-will, under which both the
Company and you remain free to end the employment relationship for any reason,
at any time, with or without cause or notice. Although your job duties, title,
compensation and benefits, as well as the Company’s personnel policies and
procedures, may change from time to time, the “at-will” nature of your
employment may only be changed by a written agreement signed by you and an
authorized representative of the Board that expressly states the intention to
modify the at-will nature of your employment. Similarly, nothing in this letter
shall be construed as an agreement, either express or implied, to pay you any
compensation or grant you any benefit beyond the end of your employment with the
Company. This letter supersedes all prior understandings, whether written or
oral, relating to the terms of your employment.



The Company agrees to reimburse you for your reasonable attorneys’ fees and
expenses in connection with reviewing and negotiating the terms of this
amendment in an amount not to exceed $10,000.


You hereby agree that you and the Company are executing this amendment by mutual
agreement, that you hereby consent to the changes described herein, and that
nothing herein shall constitute grounds for “Good Reason” as defined in
Employment Letter. In the event of any conflict between the terms of this
amendment and the terms of the Employment Letter, the terms of this amendment
shall control. Except as expressly modified herein, the terms of the Employment
Letter remain in full force and effect. This amendment may only be modified in a
document signed by both the Company and you. This amendment may be executed in
counterparts, each of which will be deemed an original, but all of which will be
deemed one and the same instrument.


5


ActiveUS 161701565

--------------------------------------------------------------------------------







[Remainder of page intentionally left blank]






6


ActiveUS 161701565

--------------------------------------------------------------------------------









If this amendment is acceptable to you, please sign and date this amendment
below and return the signed and dated amendment to me on or before April 24,
2017 at 12:00 p.m., Eastern time.


Sincerely,
OPHTHOTECH CORPORATION


By: /s/ Amy R. Sheehan
Amy R. Sheehan    
Vice President, Human Resources




ACCEPTED AND AGREED:




/s/ David R. Guyer
Dr. David R. Guyer


Date: 4/24/2017


7


ActiveUS 161701565

--------------------------------------------------------------------------------









Exhibit A


SEPARATION AGREEMENT AND RELEASE OF CLAIMS
Ophthotech Corporation, a Delaware corporation (the “Company”), and David Guyer
(the “Employee”) (together, the “Parties”), entered into a letter agreement
dated April 26, 2013, as amended February 26, 2015 and April 24, 2017 (as
amended, the “Employment Letter”). Any capitalized terms not defined herein
shall have the meanings ascribed to them in the Employment Letter. This is the
release by Employee of all claims against the Releasees (as defined below)
arising out of the Employee’s employment with or separation from the Company
(the “Release”). The consideration for the Employee’s agreement to this Release
consists of the severance payments set forth in Section 6 of the Employment
Letter, which are conditioned on, among other things, termination of the
Employee’s employment by the Company without Cause or by the Employee for any
reason and effectiveness of this Release based on the Employee’s timely
execution and nonrevocation hereof.
1.
Tender of Release. This Release is automatically tendered to the Employee upon
the termination of the Employee’s employment by the Company without Cause or by
the Employee for any reason.

2.
Release of Claims. The Employee voluntarily, fully, forever, irrevocably and
unconditionally releases and discharges the Company, its affiliates,
subsidiaries and parent companies and each of their predecessors, successors,
assigns, and their current and former members, partners, directors, managers,
officers, employees, representatives, attorneys, agents, and all persons acting
by, through, under or in concert with any of the foregoing (any and all of whom
or which are hereinafter referred to as the “Releasees”), from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorney’s fees and costs actually
incurred), of any nature whatsoever, known or unknown that the Employee now has,
owns or holds, or claims to have, own, or hold, or that he at any time had,
owned, or held, or claimed to have had, owned, or held against any Releasee
arising out of the Employee’s employment with or separation from the Company
(collectively, “Claims”). This release of Claims includes, without implication
of limitation, the release of all Claims:

•
of breach of contract;

•
of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, Claims of discrimination
or retaliation under Title VII of the Civil Rights Act of 1964 and Claims of
discrimination or retaliation under state law);



8


ActiveUS 161701565

--------------------------------------------------------------------------------







•
under any other federal or state statute, to the fullest extent that Claims may
be released;

•
of defamation or other torts;

•
of violation of public policy;

•
for wages, salary, bonuses, vacation pay or any other compensation or benefits;
and

•
for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.

Notwithstanding anything to the contrary contained herein, this Release does not
apply to or affect (i) the Employee’s right to receive the severance payments
set forth in Section 6 of the Employment Letter, (ii) the Employee’s ownership
of, and the Employee’s rights by virtue of his ownership of, any capital stock
or other securities of the Company, including vested equity grants, (iii) the
Employee’s rights under the retention letter agreement dated January 17, 2017
and documents referenced therein, or (iv) the Indemnification Agreement between
the Company and the Employee dated June 2, 2016, any other rights of
indemnification or exculpation of which the Employee is the beneficiary under
the corporate charter, bylaws or other charter or organizational instruments or
benefit or equity plans of the Company or any other Releasee or at law and
rights of coverage to which the Employee may be entitled under any director and
officer liability insurance policy of the Company or any other Releasee.
Further, nothing in this Release prevents Employee from filing a charge with,
cooperating with, or participating in any investigation or proceeding before,
the Equal Employment Opportunity Commission or a state fair employment practices
agency (except that Employee acknowledges that he may not recover any monetary
benefits in connection with any such charge, investigation, or proceeding, and
Employee further waives any rights or claims to any payment, benefit, attorneys’
fees or other remedial relief in connection with any such charge, investigation
or proceeding).
3.
Ongoing Obligations of the Employee; Enforcement Rights. The Employee reaffirms
his ongoing obligations as well as the Company’s enforcement rights provided for
in the Invention, Non-Disclosure, Non-Competition and Non-Solicitation Agreement
between the Company and the Employee dated April 26, 2013, as amended (the
“NDA”).

4.
Scope of Disclosure Restrictions. Nothing in this Release, or in the NDA or
elsewhere, prohibits Employee from communicating with government agencies about
possible violations of federal, state, or local laws or otherwise providing
information to government agencies, filing a complaint with government agencies,
or participating in government agency investigations or proceedings. Employee is
not required to notify the Company of any such communications; provided,
however, that nothing herein authorizes the disclosure of information Employee
obtained through a communication that was subject to the attorney-client
privilege. Further, notwithstanding Employee’s



9


ActiveUS 161701565

--------------------------------------------------------------------------------







confidentiality and nondisclosure obligations, Employee is hereby advised as
follows pursuant to the Defend Trade Secrets Act: “An individual shall not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that (A) is made (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.”
5.
No Assignment. The Employee represents that he has not assigned to any other
person or entity any Claims against any Releasee.

6.
Right to Consider and Revoke Release. The Employee acknowledges that he has been
given the opportunity to consider this Release for a period ending twenty-one
(21) days after the tender of the Release. In the event the Employee executed
this Release within less than twenty-one (21) days after the tender of the
Release, he acknowledges that such decision was entirely voluntary and that he
had the opportunity to consider this Release until the end of the twenty-one
(21) day period. To accept this Release, the Employee shall deliver a signed
Release to the Chairman of the Compensation Committee of the Board (the “Chair”)
within such twenty-one (21) day period. For a period of seven (7) days from the
date when the Employee executes this Release (the “Revocation Period”), he shall
retain the right to revoke this Release by written notice that is received by
the Chair on or before the last day of the Revocation Period. This Release shall
take effect only if it is executed within the twenty-one (21) day period as set
forth above and if it is not revoked pursuant to the preceding sentence. If
those conditions are satisfied, this Release shall become effective and
enforceable on the date immediately following the last day of the Revocation
Period.

7.
Other Terms.

a.
Legal Representation; Review of Release. The Employee acknowledges that he has
been advised to discuss all aspects of this Release with his attorney, that he
has carefully read and fully understands all of the provisions of this Release
and that he is voluntarily entering into this Release.

b.
Binding Nature of Release. This Release shall be binding upon the Employee and
upon his heirs, administrators, representatives and executors.

c.
Modification of Release; Waiver. This Release may be amended, only upon a
written agreement executed by the Employee and the Company.



10


ActiveUS 161701565

--------------------------------------------------------------------------------







d.
Severability. In the event that at any future time it is determined by an
arbitrator or court of competent jurisdiction that any covenant, clause,
provision or term of this Release is illegal, invalid or unenforceable, the
remaining provisions and terms of this Release shall not be affected thereby and
the illegal, invalid or unenforceable term or provision shall be severed from
the remainder of this Release. In the event of such severance, the remaining
covenants shall be binding and enforceable.

e.
Governing Law and Interpretation. This Release shall be deemed to be made and
entered into in the State of New York and shall in all respects be interpreted,
enforced and governed under the laws of the State of New York, without giving
effect to the conflict of laws provisions of New York law that would require the
application of law of any other jurisdiction. The language of all parts of this
Release shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against either of the Parties.

f.
Entire Agreement; Absence of Reliance. The Employee acknowledges that he is not
relying on any promises or representations by the Company or its agents,
representatives or attorneys of either of them regarding any subject matter
addressed in this Release.

So agreed by the Employee:
                                
Dr. David Guyer
                          
Date





11


ActiveUS 161701565